Citation Nr: 0714687	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for lateral degeneration 
of both eyes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from October 1980 to 
December 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The case was certified to the Board by the Buffalo, New York.


FINDINGS OF FACT

1.  Asthma is not shown by competent medical evidence to have 
a nexus to service.

2.  Lateral degeneration of the eyes is not shown by 
competent medical evidence to have a nexus to service.
 

CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).
 
2.  Lateral degeneration of the eyes was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and August 2002 
correspondence, amongst other documents considered by the 
Board, generally fulfills the rovisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The claims were readjudicated in a December 2003 
statement of the case. The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claims.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error was 
cured by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.


Background

The veteran's service medical records are silent for any 
evidence of asthma or lateral degeneration of the eyes.  They 
do show treatment for bronchitis/pneumonitis in October 1991.  
In December 1991, the veteran was treated for bronchitis and 
reactive airway disease.  In August 1992, he was treated for 
a viral upper respiratory infection.  The veteran's October 
1992 separation examination revealed no evidence of an eye 
disorder or asthma.

VA and private treatment records for the period from October 
1992 until approximately 2002 do not reveal any treatment or 
diagnoses of asthma or an eye disorder.

A June 1994 VA eye examination found the veteran's eyes to be 
normal.  A general examination noted a history of pneumonia 
in service, but identified no current respiratory disorder.

Private medical records note the veteran's 1999 report of a 
history of asthma.  The treatment records do not include a 
nexus opinion concerning either claimed disorder.  VA 
outpatient clinic physicians do not offer any opinion linking 
any current asthma or eye disability to service.

Analysis 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's asthma and lateral degeneration of the eyes are 
related to service. In this regard, neither disorder was 
demonstrated inservice nor is there any competent evidence 
which links either disorder to service.  Without competent 
evidence of a chronic disorder in-service, and without 
competent evidence linking a current disorder to service, the 
claims must be denied.

In reaching this decision the Board considered the veteran's 
own argument that these disorders were incurred while on 
active duty.  There is no evidence, however, showing that the 
veteran has the medical training necessary to offer an 
opinion which requires specialized medical knowledge.  As 
such, the veteran is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(l).

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for lateral degeneration of 
the eyes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


